PER CURIAM.
On November 23, 1992, Jewel MeNeal Lewis filed suit against Airport Rent-A-Car, Inc. and Warren A. Campbell for injuries she sustained in an automobile accident, L.T. Case No. 92-30537. On March 19, 1996, Lewis filed a second lawsuit, L.T. Case No. 96-3720(12), against B & L Services, Inc. (“B & L Services”), the lessor of the taxi involved in the accident, Airport Rent-A-Car, Inc., the owner of the taxi, and Campbell, the taxi driver, arising out of the same accident as that asserted in L.T. Case No. 92-30537.
On April 25,1996, the trial court entered a final judgment on the jury’s verdict in favor of Lewis and against Airport Rent-A-Car and Warren A. Campbell for the injuries she sustained in the subject automobile accident. Thereafter, Airport Rent-A-Car and B & L Service, Inc. moved for summary judgment claiming that the verdict and judgment in the initial action in favor of Lewis barred this action by virtue of res judicata and collateral estoppel. The trial court granted their motions for summary judgment and Lewis appeals.1
Airport Rent-A-Car and Campbell, in Case No. 96-1653, appealed from the verdict and judgment entered in L.T. Case No. 92-30537. This court, in an opinion that is being simultaneously released with this opinion, has reversed that judgment and remanded the case for a new trial. The parties agree that the outcome of the appeal in Case No. 96-1653 will control the outcome of this appeal. Since we have reversed and remanded this cause for a new trial on the personal injury claims of Lewis, the doctrines of res judicata and collateral estoppel do not apply to this action. Appellees failed to assert any other ground in support of their motion for summaiy judgment. Therefore, we reverse the trial court’s summary judgment in favor of Airport Rent-A-Car and B & L Service, Inc. without prejudice to either party to again move for summary judgment on such grounds as they may deem appropriate. We remand this cause for further proceedings.
REVERSED and REMANDED.
DELL and STEVENSON, JJ., and MUIR, CELESTE EL, Associate Judge, concur.

. Campbell filed a motion to dismiss on July 8, 1996, and a motion for summaiy judgment on August 20, 1996, asserting that Case No. 96-3720 is barred by the doctrines of res judicata and collateral estoppel. The record on appeal does not contain rulings on either of these motions. However, in Case No. 96-3834, Lewis appealed an order granting summaiy judgment in favor of Campbell. This case was voluntarily dismissed onJanuaiy28, 1997.